                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

VINCENT TIFER,

      Plaintiff,

V.                                                     Case No.: 8:19-cv-44-EAK-CPT

THE NEW YORK LIFE INSURANCE
COMPANY,

      Defendant.

                                        ORDER

      Plaintiff Vincent Tifer sues Defendant The New York Life Insurance Company

("New York Life") for breach of contract (Count I) and breach of fiduciary duty

(Count II). (Doc. 1-1). New York Life moves to dismiss Tifer's claim for breach of

fiduciary duty. (Doc. 7). Tifer opposes. (Doc. 8). The Court will grant the motion.

The dismissal will be without prejudice.

I.    Background

      Tifer is the named insured under an individual disability income policy issued

by New York Life (the "Policy"). (Doc. 1-1 at 3 if4). Tifer attached a copy of the

Policy to the complaint. Id. at 9-42. The Policy became effective December 8, 1994.

Id. at 3 ,rs. The Policy's benefits period ended on December 19, 2018. Id. at 4 ,rs.

      On May 31, 1996, Tifer became permanently disabled and thereby eligible for

benefits under the Policy. Id. at 4 ,r6. Tifer has paid all premiums and satisfied all

other conditions for eligibility for the full amount of benefits payable under the Policy.
                                                       Case No.: 8:19-cv-44-EAK-CPT

Id. at 4 ,r9. Tifer began to receive monthly payments under the Policy on August 29,

1996. Id. at 4 ,r7. However, over the life of the Policy, New York Life failed to pay

Tifer all amounts due and owing to him. Id. at 4 ,r,rI 1, 14-15. In total, Tifer seeks to

recover over $1.2 million in underpaid benefits from New York Life. Id. at 8.

      Tifer initiated this action by filing a civil complaint against New York Life in

Florida state court on November 16, 2018.         (Doc. 1-1 at 3-8). New York Life

subsequently removed the action to this Court on January 7, 2019. (Doc. 1). Tifer

doesn't challenge the Court's subject matter jurisdiction, and the Court is satisfied it

properly exercises diversity jurisdiction over the action pursuant to 28 U.S.C. § 1332.

      New York Life filed its motion to dismiss on January 24, 2019. (Doc. 7). By

the motion, New York life requests the Court issue an order dismissing only Tifer's

claim for breach of fiduciary duty. Id. As grounds, New York Life argues Florida law

doesn't recognize a fiduciary duty from an insurer to a first-party insured. Id. Tifer

disagrees and counters that, although New York Life "correctly state[s] the general

rule, there are exceptions, and the question of whether an insurer owes a fiduciary duty

to a first-party insured is an issue of fact" not susceptible to determination on a motion

to dismiss. (Doc. 8 at 2).

II.    Legal Standard


       Rule 8 requires complaints to contain "a short and plain statement of the claim

showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). Rule 12 permits

a district court to dismiss a complaint for "failure to state a claim upon which relief

                                            2
                                                       Case No.: 8:19-cv-44-EAK-CPT

can be granted." Fed. R. Civ. P. 12(b)(6). To avoid dismissal, a plaintiff must state a

claim that is "plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Iqbal,

556 U.S. at 678. The district court must accept all factual allegations in the complaint

as true but doesn't credit "mere conclusory statements" or "[t]hreadbare recitals of the

elements of a cause of action." Id. Additionally, dismissal is warranted under Rule

12(b)(6) if, assuming the truth of the complaint's factual allegations, a dispositive legal

issue precludes relief. Neitzke v. Williams, 490 U.S. 319, 326-27 (1989).

III.   Discussion

       To state a claim for breach of fiduciary duty, a plaintiff must allege facts,

accepted as true, that allow the Court to draw the reasonable inference that: (1) the

defendant owed a fiduciary duty to the plaintiff; (2) the defendant breached that duty;

and (3) the plaintiff suffered damages proximately caused by the defendant's breach.

See Gracey v. Eaker, 837 So.2d 348, 353 (Fla. 2002). Multiple judges in this District,

carefully considering pertinent Florida precedent, have concluded, seemingly without

exception, that Florida common law recognizes no fiduciary relation between a first-

party insured and his insurer. See, e.g., Drilling Consultants, Inc. v. First Montauk

Sec. Corp., 806 F. Supp. 2d 1228, 1238 (M.D. Fla. 2011) (Merryday, J.) ("Florida law

typically recognizes no fiduciary relation between an insurer and an insured.");


                                             3
                                                      Case No.: 8:19-cv-44-EAK-CPT

Grandrimo v. Parkcrest Harbour Island Condo. Ass'n, Inc., No. 8: 10-cv-964-JDW-

MAP, 2011 WL 550579, at *4 (M.D. Fla. Feb. 9, 2011) (Whittemore, J.) ("[I]nsurers

have no common law fiduciary duty to an insured making claims under a first-party

insurance contract."); Hogan v. Provident Life & Acc. Ins. Co., No. 6:08-cv-1897-

PCF-KRS, 2009 WL 2169850, at *4 (M.D. Fla. July 20, 2009) (Fawsett, J.) ("As

explained by Florida's Supreme Court, [a common law breach of fiduciary duty] claim

is the equivalent of a common law bad faith claim, and Florida does not recognize a

common law first-party bad faith cause of action because there is no fiduciary

relationship between an insurer and an insured in this context.") (citing Time Ins. Co.

v. Burger, 712 So. 2d 389, 391 (Fla. 1998)).

      However, one judge in this District, in a more recent decision, found this view

of Florida's jurisprudence on fiduciary relations between insurers and their first-party

insureds to be "oversimplified." Asokan v. Am. Gen. Life Ins. Co., 302 F. Supp. 3d

1303, 1316 (M.D. Fla. 2017) (Byron, J.) (citing Berges v. Infinity Ins., 896 So.2d 665,

672 (Fla. 2004) ("It has long been the law of this State that an insurer owes a duty of

good faith to its insured.")). In Asokan, Judge Byron rejected arguments similar to

those levied by New York Life here and declined the defendant-insurer's invitation to

grant summary judgment in its favor on the plaintiff-insured's breach of fiduciary duty

claim in the first-party context.   Id. at 1316-17. Judge Byron explained that "a

fiduciary relationship will exist between" a first-party insured and his insurer "where

there is a special relation of trust and confidence between the parties." Id. at 1317



                                           4
                                                             Case No.: 8:19-cv-44-EAK-CPT

(citing Tiara Condo. Ass'n, Inc. v. Marsh, USA, Inc., 991 F. Supp. 2d 1271, 1281

(S.D. Fla. 2014) (Ruley, J.) ("[W]hen an insurance broker encourages and engages in

a 'special relationship' with its client, [it triggers] an enhanced duty of care to advise

the client about the coverage."); 14 Couch on Ins.§ 198:7 ("The relationship between

the parties determines the extent of the duties owed to the insured.")). "Relevant

factors that aid in the determination of whether a 'special relationship' exists include

the extent of the insurance company's involvement in the client's decision to purchase

insurance, and whether the insurance company held itself out as having expertise in

the field and the insured relied upon that expertise." Id. (citing Am. K-9 Detection

Servs., Inc. v. Rutherford Int'l, Inc., No. 6:14-cv-1988-RBD-TBS, 2016 WL 2744958,

at *13 (M.D. Fla. May 11, 2016) (Dalton, J.)). In the end, Judge Byron concluded

that whether the insurer owed a fiduciary duty to its insured "is a question of fact for

the jury" and denied the insurer's motion for summary judgment.                      Id. (citations

omitted).

       Even assuming, without deciding, that Asokan correctly states the law on an

insurer's common law fiduciary duty to a first-party insured, 1 Count II of Tifer's

complaint is nonetheless due to be dismissed. Tifer's complaint contains no factual

allegations that would permit the Court to reasonably infer the existence of a "special


1 The Court notes that the decisions in Asokan, Drilling Consultants, Inc., Grandrimo, and Hogan
may be distinguishable on their facts, as two of those decisions concerned an arms-length sale of an
insurance policy, while the other two concerned the administration of benefits under an insurance
policy after a claim on the policy had been made. The parties' failed to brief these likely important
factual nuances.



                                                  5
                                                              Case No.: 8:19-cv-44-EAK-CPT

relationship" between Tifer and New Yark Life. To be sure, Tifer fails to allege facts

concerning the extent of New York Life's involvement in his decision to purchase

disability income insurance coverage, and whether New York Life held itself out as

having expertise in the field, and, moreover, that Tifer relied upon that expertise in

making his decision to purchase coverage. In the response to the motion to dismiss,

Tifer attempts to expound upon New York Life's expertise, Tifer's own reliance on

the same, and other facts surrounding Tifer's purchase of disability income insurance

coverage from and his relations with New York Life. (Doc. 8 at 6-7). Whether these

assertions - again, assuming a common law fiduciary duty between an insurer and a

first-party insured even exists under Florida law - would move Tifer's allegations

across the line from implausible to plausible is of no moment, however, because a

plaintiff cannot amend his complaint through a response to a motion to dismiss.

Grandrimo, 2011 WL 550579, at *5. Therefore, Tifer fails to state a claim upon which

relief can be granted, and the Court will dismiss Count II of Tifer' s complaint. 2

IV.    Conclusion

       Accordingly, it is ORDERED that New York Life's Motion to Dismiss, (Doc.

7), is GRANTED.             Tifer's claim for breach of fiduciary duty (Count II) is



2 Although the Court doubts Tifer's ability to bring a common law breach of fiduciary duty claim -

both generally and in lieu of a statutory bad faith claim pursuant to§ 624.155, Fla. Stat., see United
Property and Cas. Ins. Co. v. Chernick, 94 So. 3d 646, 647 (Fla. 4th DCA 2012) (finding an insured
may not circumvent the statutory requirements of§ 624.155, Fla. Stat., by bringing a common law
claim) - in an abundance of caution the Court will permit Tifer one opportunity to replead. The Court
awaits further, more robust briefing on these issues.



                                                  6
                                                    Case No.: 8:19-cv-44-EAK-CPT

DISMISSED without prejudice to Tifer's right to file an amended complaint that

plausibly states a claim for relief.   Any amended complaint shall be filed within

fourteen (14) days of the date of this Order.
                                                      d t/l._
      ORDERED in Chambers, in Tampa, Florida, this j}Jday of July, 2019.




                                            ELIZABETH A~&V~-HEVICH
                                            UNITED STATES DISTR~l:T, GE

Copies furnished to:

Counsel/Parties of Record




                                            7
